Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 1 February 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa—
Washington 1. February 1807

The Potowmac Bridge question is at last postponed untill the next Session of Congress, after seven days of as warm and close debate as I ever witness’d in the Senate—The postponement was carried by a single vote 17 to 16, and in all probability had the question on the Bill itself been taken, it would have prevailed—I have been so constantly engaged upon it, that I could not find time for writing even to you, more than two very short letters in the last fortnight, and my letters from my mother and brother yet remain unanswered.
The Bridge is for the present dismiss’d; but king Burr furnishes a topic of no less interest and agitation in its stead. Two of his agents, Bollman and Swartwout, who were employed to seduce General Wilkinson and the army, and whom the General seized and sent here, have been committed upon a charge of high Treason; but I suppose they must be sent back to New-Orleans for trial—At least they cannot as I believe be tried here—
I am much obliged to you for the copy you sent me of Mr: Osgood’s estimate of the expence which it would cost to build the place I contemplated in Court Street. The amount is so much higher than I had expected, that I shall be obliged at least to postpone the Execution of the Plan. For although I might possibly borrow money to pay the bills, yet the chance of making it a profitable undertaking is so much lessened by the amount of the sum to be expended that I think it best not to embarrass myself with a heavy debt upon a prospect of remuneration which at best must be uncertain—I shall therefore not abandon the design, but reserve it for an opportunity if it should ever present itself, when I can engage in it, with safety, and without getting too much involved.
I have received in one of your late Letters Riggs’s Bill, which together with the other you mention shall cheerfully be discharged—I am sorry that anything in this matter has given you pain, and once more assure you that so long as I have a dollar in the world it shall always readily be devoted to any thing which in your own Judgment can contribute to your comforts.
I rejoyce to learn that upon speaking to Mr: G— you have been better accommodated in the Article of diet—I was indeed much mortified and chagrined at hearing that you had any reason to complain in that respect, and hope it will not happen again—The time is now fast approaching when I hope to return, and to go into our own houseI presume Mr: Shaw has informed Mr: Bradford that we shall want it at the expiration of his present quarter—You mentioned sometime since that you had a boy with you, who you thought would answer our purpose there—If you still continue of this opinion I wish you to engage him—And also to procure in Season if you can a woman as Cook; for after what we hear of Sally, we must not think of taking her—Mr: Bradford’s quarter expires I think the 17th: of March; by which day I hope to be in Boston; and I would have you be ready to move without the loss of a day, as soon as the house shall be empty—The inconveniences of the neighbourhood mentioned to you by Mrs: Sargent are to be regretted, and certainly I shall use my best endeavours to have them removed.
I thank you sincerely my dearest friend for mentioning the pew for sale at Mr: Emerson’s; if it can be purchased at a reasonable price, I wish Shaw would bespeak it for me—My personal friendship for Mr: Emerson concurring with other impressions on my mind induce me to be desirous of not leaving him, when I reside in Boston, though as a temporary object the pew which Mr. Davenport now holds in the Brattle Street Church would suit me sufficiently.
Within the last fortnight I have dined both at Mr. Erskine’s and Genl: Turreau’s; and have pass’d Evening’s at Miss Lee’s, Georgetown, and Mr: Erskine’s & Mr: Madison’s in the City—Mrs: Lenox and Miss Keene are here—The latter a beauty of the most dazzling pretensions—We heard her perform the other Evening on the Tambourine, with all the confidence and all the graces of a gypsey. Her dress is as much admired as her person and manners; and in the poetical vein of Dr. Thornton
On her breast she wears a dart
Which I warrant will make the heart
Of many a fine Gentleman smart.
This morning as I was going to the Treasury to hear Mr: Laurie I met Mr: Hopkinson and Mr: Hare, who told me that he saw you about three weeks ago, though he did not say where. They are here to attend the Supreme Court, which is to sit to-morrow.
I called at Mr: Boyd’s, and gave Caroline’s letter to Eliza. They were all at Breakfast so that we had the anecdote of Dr: Spring & his patient without going through the indirect course of Mrs: and Mr: Boyd before it came to me—I am going there again, to dinner, which obliges me to shorten this letter, that I should else certainly carry through the other page—Mrs Boyd’s child continues at intervals very ill—but is this day more easy. What its name is I never told you because I have not understood that it was finally fixed upon—I heard talk of its being called by my name, but never either from its father or mother—Be it called what it may, I pray God it may recover and do well.—
Your’s ever affectionately,
 J. Q. Adams.Kiss my dear John for his remembrance of Papa—And George too if he has returned—
